DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2015/0015461) in view of Petrou (US Patent 8,217,856).
Regarding claims 1, 6 and 10, Morimoto teaches a calibration method (0107 lines 1-8, in which a head mounted display device is adjusted and calibrated to change the tilt of the device), a portable device (Fig. 2: 1), and a non-transitory computer readable storage medium having stored therein a program which, when executed by a computer of a portable device, causes the computer to perform a calibration process (0069 lines 1-14) comprising: 
a first step identifying a predetermined tilt (0067 lines 1-8 and Fig. 7: ST106) with respect to a gravity direction based on an acceleration detected by a first acceleration sensor provided in a 10portable device (0061 lines 1-8 and 0062 lines 1-12, in the acceleration sensor is provided in regards to gravity direction of a display device); 
a second step displaying (0086 lines 1-14, in which subsequent displaying steps ST107-109 could be repeated), on a display of the portable device, a tilt adjusting image for adjusting a 
a third step performing a calibration of a second acceleration sensor provided in the spectacle-type electronic device under a condition that a tilt of the 20spectacle-type electronic device is adjusted (0087 lines 1-10 and is shown in Fig. 8, in which a display device may be subsequently calibrated in response to a previous determination of a conditional tilt direction). However, Morimoto fails to teach a display of the portable device based on an image of a wearer of the spectacle-type electronic 15device captured by the portable device, and a capturing device. Petrou teaches a display of the portable device based on an image of a wearer of the spectacle-type electronic 15device captured by the portable device (col. 17 lines 22-28, in which display of graphic data is provided based on an image of a wearer), and a capturing device (Fig. 5: 512). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable device of Morimoto with the wearer image of Petrou because this modification would reduce potential hazards for a user through displaying graphics based on the image of the wearer, thereby ensuring the user is aware of a portion of their surroundings to avoid obstacles.

Allowable Subject Matter
In regards to claims 2-5, 7-9 and 11-13, though Morimoto teaches determined display of content on a display device with regard to a predetermined tilt direction (0067 lines 1-8) Morimoto fails to teach the limitations of claims 2-5, 7-9 and 11-13. Therefore, claims 2-5, 7-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699